Title: From John Adams to François Adriaan Van der Kemp, 14 August 1816
From: Adams, John
To: Van der Kemp, François Adriaan



My dear Sir
Quincy Aug. 14. 1816

Thanks for your third of Aug.—Griefs upon Griefs! Disappointments upon Disappointments! All is Vanity! What then? This is a gay, merry World, notwithstanding.
Pray! Can you tell me What are The Uses of Grief.? And will you tell me What are the Abuses of Grief? Grief exists, to a tremendous degree. So much is certain. But can you tell me, what it is good for? And what it is bad for? For every thing has its good, and its bad.
What would I give, to See your, Basanistes,? Send it, well packed by the Mail. I will return it, in the Same Way.
Tuckers Search is the most extraordinary Romance, I ever read: Cervantes, Richardson, Voltaire, notwithstanding. Payley the Pride of the English Church Speaks of it, in raptures.
To return to Grief! I have had a thought of writing an Essay on Grief, its Uses and Abuses, in our Religious Moral, Ecclesiastical civil political and Physical Terrestrial System; but I am too far gone. I wish you would undertake it.!
Your Daughter is as sagacious as she is lovely, and has a memory equal to her Witt. She is certainly right. My hand Writing which while I could write was always uncouth and vulgar. Now, when I cannot write; when it costs me more time and Pain to write a Line than it did once to write a Page I am compelled to more Attention. I cannot make a Letter without holding one hand by the other.
Will you be so good as to write your own Biography! I have been requested to write it, and would chearfully undertake it, if I could. But A Lack a Day, Sir, I cannot write my own, and I should not think it worth writing if I could.
The Syllabus is not unworhty of a Character than will be and ought to be respected by Posterity: though Fations and Parties Tarnish all Characers. Truth is falsified Falshood is disguised, Virtue is belied, Wisdom is obscured Talents are exaggerated and diminished, Nature is destroyed by Politicks.
Can you tell me Whether Blackstone or De Lolme have been translated into French, German or Italian?
A Winter approaches in which I expect a House as Sick and afflicted as the last. But What is affliction but a Blessing?
Eyes and Fingers fatigued and complaining compell me / to subscribeJohn Adams


P.S. I wish I could drink Madeira as you do. But I cannot touch it. You are greatly to be envied!

